NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Argued December 4, 2008
                                   Decided March 5, 2009

                                             Before

                             WILLIAM J. BAUER, Circuit Judge

                             RICHARD A. POSNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐2126

UNITED STATES OF AMERICA,                             Appeal from the United States District
                  Plaintiff‐Appellee,                 Court for the Northern District
                                                      of Indiana, South Bend Division.
       v.
                                                      No. 3:02‐cr‐00109‐RLM‐1
LELYN T. BATES,
                      Defendant‐Appellant.            Robert L. Miller, Jr., 
                                                           Chief Judge.



                                          O R D E R

    Lelyn T. Bates pleaded guilty to possession with intent to distribute crack cocaine and was
sentenced according to the Guidelines range in effect at that time.  Two things happened since
Bates’ conviction that give rise to the issue in this appeal.  First, the Supreme Court in United
States v. Booker, 543 U.S. 220 (2005) held that to avoid constitutional problems, the Guidelines
must be advisory rather than mandatory.  Second, the United States Sentencing Commission
lowered the base offense level for crack cocaine offenses and made the adjustment retroactive.

    Bates brought this action to reduce his sentence under 18 U.S.C. § 3582(c)(2) and the recent
retroactive amendments to the Sentencing Guidelines for crack cocaine.  Bates also requested
No. 08‐2126                                                                                      Page 2


that the district court further reduce his sentence below the amended Guidelines range, which
Bates argued was permitted by Booker.  The district court reduced Bates’ sentence according to
the amended Guidelines range, but decided it was not authorized to reduce the sentence below
the new Guidelines range.

    Bates’ main claim is that he was originally sentenced under a mandatory Guidelines system,
but  that  his  new  sentence  must  be  determined  under  the  advisory  Guidelines  system
established by Booker.  This would give the district court discretion to consider the continuing
disparity  in  the  Guidelines  ranges  between  crack  and  powder  cocaine  and  adjust  Bates’
sentence accordingly.

    This  case  raises  the  purely  legal  issue  of  whether  a  district  court,  when  considering  a
sentence reduction pursuant to 18 U.S.C. § 3582(c)(2), has the authority to reduce a defendant’s
sentence below the retroactively amended Guidelines range based on Booker.  For the reasons
recently articulated in United States v. Cunningham, 554 F.3d 703 (7th Cir. 2009), we hold that
it does not.  
                                                                                            AFFIRMED.